Citation Nr: 0533320	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-08 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972, and from April 1973 to June 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for coronary artery disease secondary to 
PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's coronary artery disease arose after 
service, but has been aggravated by his service-connected 
PTSD.


CONCLUSION OF LAW

Coronary artery disease has been aggravated by service-
connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in March 2005 
fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  The Court stated that it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  The Court has also 
indicated that the lack of full notice prior to the initial 
decision may be corrected, and any error as to when notice 
was provided may be harmless, if the veteran is provided a 
meaningful opportunity to participate in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, VA issued the March 2005 VCAA letter after the 
initial adverse rating decision of February 2002.  VA 
followed proper procedures, however, in subsequent actions.  
The Board remanded the case in February 2005.  The RO 
provided the required notice in March 2005.  The veteran has 
had a meaningful opportunity to participate in the processing 
of his claim.  To the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
such error to be harmless error that would not reasonably 
affect the outcome of the case.

Service Connection for Coronary Artery Disease

The veteran essentially contends that he has coronary artery 
disease that was incurred or aggravated during service, or as 
a result of his service-connected PTSD.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, the Court has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310(a), and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 430 (1995).

The veteran's service medical records do not show any finding 
of heart disease during service.  In 1987, he was found to 
have hypercholesterolemia.  The veteran had a medical 
examination in March 1990 for separation from service.  An 
electrocardiogram (EKG) was performed at that time, and the 
results were within normal limits.  On the examination 
report, the examiner marked the condition of the veteran's 
heart as normal.  On VA examination in August 1990, the 
examiner noted the veteran's history of hypercholesterolemia.  
The veteran had no angina, and no cardiovascular symptoms.

In July 1994, the veteran was seen in an emergency room at a 
private hospital with acute prolonged chest pain and a 
several month history of exertional chest pain.  The treating 
physician diagnosed a myocardial infarction.  Subsequent 
medical records reflect reports of anginal chest pain, 
treated with medication.

In 1998, a mental health practitioner reported having 
assessed the veteran for mental health complaints.  At that 
time, the veteran reported depression since 1994.

For about two weeks in August and September 2000, the veteran 
received psychiatric inpatient treatment at a VA Medical 
Center (VAMC).  The treatment report listed psychiatric 
diagnoses of PTSD, depression, and alcohol dependence, and 
also noted medical diagnoses, including coronary artery 
disease, status post myocardial infarction in 1994, and 
hypertension.  The treatment report was signed by VA 
psychiatrist Evan D. Kanter, M.D., Ph. D.  In a January 2001 
letter, Dr. Kanter stated that he was following the veteran 
in outpatient treatment for PTSD.  After describing the 
effects of the veteran's psychiatric symptoms on his 
potential for employment, Dr. Kanter commented:



Also important to note is that [the 
veteran's] abnormal stress responses can 
be a significant factor in exacerbating 
his other medical illnesses.  
Particularly relevant is his coronary 
artery disease.  [The veteran] had a 
heart attack in 1994.

In a December 2002 rating decision, the RO granted service 
connection for PTSD effective from 2001.

In November 2003, VA family physician Thomas Hebert, M.D., 
examined the veteran with respect to heart problems.  The 
veteran reported that he had suffered a second myocardial 
infarction in October 2002, and had undergone an aortic 
coronary bypass times four.  Dr. Hebert's diagnosis was 
coronary artery heart disease.  In a January 2004 addendum, 
Dr. Hebert wrote:

It is my opinion that it is not as least 
as likely as not that [the veteran's] 
coronary artery heart disease is related 
to his PTSD.  However, there is direct 
relationship between his coronary artery 
disease and his hyperlipoproteinemia.  
There is no evidence that his coronary 
artery disease was aggravated by his 
PTSD.

The preponderance of the medical evidence indicates that the 
veteran's coronary artery disease became manifest after his 
separation from service.  There is no objective finding or 
opinion that the veteran's PTSD caused his coronary artery 
disease.  In his 2001 statement, Dr. Kanter stated the 
opinion that the veteran's PTSD exacerbated his coronary 
artery disease.  Dr. Hebert found that there was no evidence 
that the veteran's PTSD aggravated his coronary artery 
disease, but Dr. Hebert did not mention Dr. Kanter's opinion.

Dr. Kanter and Dr. Hebert are both competent to provide 
opinions on the relationship between the veteran's PTSD and 
his coronary artery disease.  Dr. Kanter's opinion 
constitutes evidence that the PTSD has aggravated the 
coronary artery disease.  Dr. Hebert's statement, without 
elaboration, that there is no evidence of such aggravation 
does not outweigh Dr. Kanter's opinion.  The evidence for 
aggravation is at least equal in weight, then, to the 
evidence against it.  Applying the benefit of the doubt in 
favor of the veteran's claim, the Board grants service 
connection for aggravation caused by PTSD of coronary artery 
disease.


ORDER

Entitlement to service connection for aggravation of coronary 
artery disease by service-connected PTSD is granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


